TRACEY WALSH Respondent Below-Appellant,
v.
DIVISION OF FAMILY SERVICES, Petitioner Below-Appellee, and
COURT-APPOINTED SPECIAL ADVOCATE, Appellee.
No. 160, 2008
Supreme Court of Delaware.
Submitted: December 11, 2008
Decided: January 16, 2009
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
RANDY J. HOLLAND, Justice
This 16th day of January 2009, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Family Court should be affirmed on the basis of and for the reasons assigned by the Family Court in its decision dated February 25, 2008.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Family Court be, and the same hereby is, AFFIRMED.